IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-75,015-01 and WR-75,015-02


STATE OF TEXAS EX REL. PATRICIA R. LYKOS, Relator

v.


THE HONORABLE KEVIN FINE, Respondent






ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF PROHIBITION
AND PETITION FOR WRIT OF MANDAMUS FROM CAUSE NO. 1170853 IN
THE 177th DISTRICT COURT
HARRIS COUNTY



	Per curiam.  Price, Womack, and Johnson, JJ., dissent to granting the stay.  They
would take no action on the State's request for reconsideration on the Court's own motion.
O R D E R


	We have before us a request to reconsider on our own motion relator's motion for
leave to file a petition for writ of prohibition and a petition for writ of mandamus.  We will
reconsider on our own motion.  
	The record shows that the real party in interest and defendant John Edward Green, Jr.,
is charged by indictment with the capital murder, and the State (relator) gave notice of its
intent to seek the death penalty.  The case is docketed as cause number 1170853 and assigned
to the 177th District Court of Harris County, the Honorable Kevin Fine (respondent),
presiding.  The defendant filed a motion to declare Texas Code of Criminal Procedure Article
37.071 unconstitutional.  On March 4, 2010, respondent granted that motion.  However,
respondent subsequently withdrew his ruling on that motion and ordered an evidentiary
hearing to be held, which began on December 6, 2010. 
 In our order of November 29, we stated:
	Thus, it appears that much of the 'evidence' respondent appears to want
presented at this hearing is not relevant to the question at issue.  However,
because we cannot know whether relevant evidence will also be presented, we
find that relator's request that this Court order respondent to withdraw his
order setting a hearing is premature and currently without a basis.  

	We now know what witnesses are going to testify.  Three of them have already
testified.  The State has made certain allegations regarding the relevance of the evidence that
has been presented at the hearing.
	Based on the additional information before us, we have decided to reconsider relator's
motion for leave to file a petition for writ of prohibition and a petition for writ of mandamus. 
However, before deciding whether to grant relator leave to file its petition, we believe the
respondent, the Honorable Kevin Fine, Judge of the 177th District Court, and John Edward
Green, Jr., the real party in interest, may wish to respond.  Therefore, within 15 days of the
date of this order, Judge Fine and Mr. Green, or his representative, shall file their respective
responses in this Court.  Proceedings in the trial court shall be stayed pending further order
by this Court.
	IT IS SO ORDERED THIS THE 7th DAY OF DECEMBER, 2010.

Do Not Publish